The Attorney          General of Texas
                                                  February 21, 1986
JIM MATTOX
Attorney      General



Supreme Court Building         Mr. Don R. Stiles                        Opinion No. JM-433
P. 0. Box 12548                Executive Director
Austin. TX. 79711. 2549        Texas Adult Probation Commission         Re: Validity of Seoate Bill No.
5121475-2501
                               8100 Cameron Road                        454, Acts 1985, 69th Leg., which
Telex 910/874-1367
Telecopier   5121475-0259
                               Suite 600. Building B                    added three members to the Texas
                               Austin, Texas   78753                    Adult Probation Comissicn

714 Jackson, Suite 700         Dear Mr. Stiles:
Dallas, TX. 75202-4506
2141742.9944
                                    You ask whether Senate Bill No. 454 [hereinafter S.B. No. 4541 of
                               the Sixty-ninth :Logislature is a valid enactment. S.B. No. 454
4824 Alberta Ave., Suite 164   originated in and was passed by the Senate on April 22, 1585. The
El Paso, TX. 79905.2793        version of S.E. No. 454 that   was passed by the Senate contained a
91515333494                    section which addefi three new members to the Texas Adult Probation
                               Conmission. The Nouse of Representatives received the bill from the
,001 Texas. Suite 700          Senate on April 23. The bill was read for the first time and referred
Houston, TX. 770029111         to the Committee m Law Enforcement on April 29th. On May 13th, the
71312255888                    comittee reported the bill favorably with       a  complete  comittee
                               substitute. The cc~mittee substitute deleted the section of S.B. No.
                               454 which added three members to the Adult Probation Commission.
608 Broadway, Suite 312
Lubbock. TX. 79401.3479
SOW747.5235                         Subsequent events reveal confusion as to whether the House passed
                               the version of S.B. No. 454 which passed the Senate or whether the
                               Eouse passed the mmmittee substitute. The back of the actual hill,
4309 N. Tenth, Suite B
McAllen. TX. 78501-1685
                               which records the; bill's passage through the legislature, reveals
512/682-4547                   that, on May 13th. the committee reported the bill favorably with a
                               complete comitter! substitute. The House Journal reflects that this
                               substitute was rea.dand passed to third reading on May 22d. See H.3.
200 Main Plaza, Suite 400
                               of Tex., 69th Leg;., Reg. Sess. 3008-3009 (1985). The backyf       the
San Antonio. TX. 782052797
5121225-4191
                               bill, however,  shows that S.E. No. 454 was read a second time and
                               passed to third reading without amendment on May 22d. It also reveals
                               that S.B. No. 454 was read a third time and finally passed, without
An Equal OppOrtUnityI          amendment, on May :23rd. The bill itself, as it was returned to the
Affirmative Action Employer    Senate, contained no House amendments. The hill, which was without
                               House amendments and provided for three new members for the Adult
                               Probation Comiss~.on. was thereafter enrolled and signed by both the
                               President of the Senate and the speaker of the House as required by
                               article III, sect:ltm38, of the Texas Constitution. Accordingly, we
                               are called upon to determine whether S.B. No. 454 is a valid enactment
                               of the Texas Legislature. It is clear that

                                        [a] bil:t in either branch may be amended, but
                                        before the bill becomes a law the amendments must


                                                              p. 1982
Mr. Don R. Stiles - Page 2   (m-433)




          have the sanctior:of both branches of the Legisla-
          ture.

Ex parts May, 40 S.W.2d 811, 812 (Tex. Grim. App. 1931).

     On the other hand, wc:ll-establishedrules govern the determina-
tion of whether a bill has 49 S.W.2d 693, 694 (Tex. 1932), as follows:

             The rule has long been established in this
          state that a duly authenticated, approved, and
          enrolled statute imports absolute verity and is
          conclusive; that the act was passed in every
          respect as desi::nated by the Constitution; and
          that resort may IU            the proclamationof
          the Governor and t
          to invalidate the law.      This rule has been
          followed by the-various courts of this state.
          (Extensive citatf,onsomitted). (Emphasis added).

Although the rule has received some criticism, -- see Beckendorff v.
Rarrls-Galveston Coastal Subsidence District, 558 S.W.2- ,>, Iu-lT
(Tex. Civ. App. - Houston 7114th Dist.] 1977, writ ref'd n.r.e.), it
continues to be applied consistently. See, e.g., Phelps V. State, 594
S.W.2d 434, 437 (Tex. Grim.     App. 1980); Moore V. Edna Hospital
District, 449 S.W.2d 508, 514-15 (Tex. Civ. App. - Corpus Christ1
1969, writ ref'd n.r.e.).

     In the instant case, the only indication that S.B. No. 454 might
be invalid appears in the House Journal. The rule is clear that
"[tlhe journals are not xore certain and reliable records of what
occurred than the enrolled bill. . . .u Nueces County V. King, 350
S.W.2d 385, 387 (Tex. Civ. App. - San &onio        1961, writ ref'd).
Consequently, we conclude that S.B. No. 454, as enrolled, is valid.

                             SUMMARY

            By virtue of the "enrolled bill doctrine,"
         Senate Bill No. L.54,which adds three new members
         to the Texas Acult Probation Commission, is a
         valid enactmeut of the Sixty-ninth Legislature.




                                          JTM     MATTOX
                                          Attorney General of Texas



                                p. 1983
Mr. Don R. Stiles - Page 3    (JM-433)




JACK HIGHTOWER
First Assistant Attorney Gtmeral

MARY KELLER
Executive Assistant Attortwy General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Comittet!

Prepared by Jennifer Riggs
Assistant Attorney General




                                 p. 1984